Stewart F. Hancock, Jr., J.
The motion of defendant, a welfare recipient with three small children, to vacate and set aside a default judgment entered against her in Onondaga County on July 26,1973 is granted as a matter of discretion.
It is apparent that the default in pleading was not willful since defendant, a resident of Allegany County, had insufficient funds to employ an attorney and was unaware of the existence of the limited services to indigent persons offered by the Flood Disaster Belief Project which began holding office hours on a limited basis in Wellsville, New York, Allegany County, one day every other week, in May of 1973.
Since defendant has asserted facts which could constitute a meritorious defense to all or part of the claim, defendant should have her day in court. (See Fabel v. Fabel, 33 A D 2d 922.) Defendant’s time to serve an answer is extended until 20 days after service upon her present attorney of a copy of the order to be entered hereon, with notice of entry.
*476In view of the likelihood of prejudice to plaintiff’s rights resulting from further delay and consequent diminution in value of the chattel, defendant’s request for a preference is granted, and the order will so provide.